Citation Nr: 1103709	
Decision Date: 01/28/11    Archive Date: 02/08/11

DOCKET NO.  06-07 301	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New Orleans, 
Louisiana


THE ISSUES

1.  Entitlement to service connection for a low back disability

2.  Entitlement to an initial rating in excess of 10 percent for 
right and left foot plantar fasciitis. 

3.  Entitlement to an initial compensable rating for a right 
wrist disability.


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

R. Erdheim, Associate Counsel


INTRODUCTION

The Veteran served on active duty from August 1984 to August 
2004.

This matter comes before the Board of Veterans' Appeals (Board) 
from a July 2004 rating decision of a Department of Veterans 
Affairs (VA) Regional Office (RO) that granted service connection 
and assigned a 0 percent rating for a right wrist disability; and 
a February 2005 rating decision that granted service connection 
and assigned a 10 percent rating for right and left foot 
disabilities and denied service connection for a low back 
disability.

In March 2009, the Veteran was afforded a Travel Board Hearing 
before the undersigned Veterans Law Judge.  At that hearing, the 
Veteran appears to have raised a claim of entitlement to a 
clothing allowance.  The Board refers that claim to the RO for 
appropriate action.  In June 2009, the Board remanded the claim 
for additional development.


FINDINGS OF FACT

1.  The Veteran's low back disability (degenerative disk disease) 
first manifested many years after his separation from service and 
is not related to his service or to any incident therein, 
including to any service-connected disability.

2.  Since September 1, 2004, the effective date of service 
connection, the Veteran's right wrist disability has been 
manifested by episodes of pain, stiffness, and popping, with 
motion limited at most to 60 degrees flexion, right radial 
deviation to 20 degrees, and right ulnar deviation to 20 degrees.  
There is no objective evidence of ankylosis, muscle injury, or 
neurological deficit of the right hand or wrist.

3.  Since September 1, 2004, the effective date of service 
connection, the Veteran's bilateral plantar fasciitis has been 
manifested by subjective complaints of pain and swelling on 
manipulation and use of the feet.  There was objective evidence 
of tenderness at the heel.  There was no evidence of marked 
deformity, pain on manipulation and use accentuated, indication 
of swelling on use, or characteristic callosities.  There was no 
objective evidence of a moderately severe foot injury.


CONCLUSIONS OF LAW

1.  A lumbar spine disability was not incurred in or aggravated 
by the Veteran's active service, and is not proximately due to or 
the result of any service-connected disability.  38 U.S.C.A. §§ 
1110, 1131; 5107 (West 2002); 38 C.F.R. §§ 3.303, 3.304, 3.307, 
3.309, 3.310 (2010).

2.  The criteria for a compensable rating for a right wrist 
disability have not been met.  38 U.S.C.A. §§ 1155, 5107 (West 
2002); 38 C.F.R. § 4.59, 4.69, 4.71a, Diagnostic Codes 5010, 
5214, 5215 (2010).

3.  Since September 1, 2004, the effective date of service 
connection, the criteria for a 10 percent rating for bilateral 
plantar fasciitis have not been met.  38 U.S.C.A. §§ 1155, 5107 
(West 2002); 38 C.F.R. §§ 3.102, 4.7, 4.10, 4.71a, Diagnostic 
Codes 5276, 5284 (2010).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Service Connection

Service connection may be granted for a disability resulting from 
disease or injury incurred in or aggravated by active military 
service.  38 U.S.C.A. § 1110, 1131 (West 2002); 38 C.F.R. § 3.303 
(2010).

Service connection generally requires evidence of a current 
disability with a relationship or connection to an injury or 
disease or some other manifestation of the disability during 
service.  Boyer v. West, 210 F.3d 1351 (Fed. Cir. 2000).  Service 
connection for some disorders, including arthritis, will be 
rebuttably presumed if manifested to a compensable degree within 
a year following active service.  38 U.S.C.A. §§ 1101, 1112, 
1113, 1137 (West 2002); 38 C.F.R. §§ 3.307, 3.309 (2010).

For the showing of chronic disease in service, there must be a 
combination of manifestations sufficient to identify the disease 
entity and sufficient observation to establish chronicity at the 
time.  If chronicity in service is not established, evidence of 
continuity of symptoms after discharge is required to support the 
claim.  38 C.F.R. § 3.303(b) (2010).

A disability which is proximately due to or the result of a 
service-connected disease or injury shall be service-connected.  
38 C.F.R. § 3.310 (2010).  Secondary service connection is 
permitted based on aggravation.  Compensation is payable for the 
degree of aggravation of a non-service-connected disability 
caused by a service-connected disability.  Allen v. Brown, 7 
Veteran. App. 439 (1995).  A determination of service connection 
requires a finding of the existence of a current disability and a 
determination of a relationship between the disability and an 
injury or disease incurred in service.  Establishing service 
connection on a secondary basis essentially requires evidence 
sufficient to show that a current disability exists; and that the 
current disability was either caused or aggravated by a service-
connected disability.  38 C.F.R. § 3.303, 3.310 (2010).

The Veteran contends that while stationed at Minot, North Dakota, 
in 1993, he suffered a low back injury (a pinched sciatic nerve) 
while moving furniture for an office building.  He stated that, 
throughout the remainder of his military service, he periodically 
sought treatment for low back pain.  Additionally, the Veteran 
testified that, since his discharge in August 2004, he had 
experienced recurring low back pain, including bouts of extreme 
pain approximately three to four times per year, which generally 
occurred shortly after he had engaged in heavy lifting when his 
lumbar "muscles were relaxing" and the "sciatic nerve [would] 
slide up his spine."  The Veteran further noted that sitting or 
lying on any soft surface would trigger his low back symptoms.  
In terms of treatment, the Veteran stated that he took pain 
killers and muscle relaxers, but had been informed by VA medical 
providers that there was nothing that could be done to 
permanently alleviate his symptoms except for surgery, which he 
could not afford.  Additionally, the Veteran stated that his 
recurring low back symptoms prevented him from engaging in heavy 
lifting and limited his ability to work as a carpenter.

Service medical records show that in August 1993, while stationed 
at Minot Air Force Base, the Veteran was placed on temporary duty 
restriction for an unspecified injury.  Additional service 
medical records dated in August and September 1993 show treatment 
for lumbar strain.  A subsequent service medical record dated in 
August 1998 shows complaints of recurrent low back pain, for 
which the Veteran was treated with muscle relaxers and anti-
inflammatory medications and referred for physical therapy.  An 
undated service medical record shows that the Veteran was treated 
for a pinched sciatic nerve.  His service medical records are 
otherwise negative for complaints, diagnoses, or treatment for a 
low back injury or related symptoms.  As there was no evidence 
demonstrating that the Veteran suffered a chronic injury to his 
low back resulting in a diagnosis of a back disability, while in 
service, the Board finds that chronicity in service is not 
established in this case.  38 C.F.R. § 3.303(b) (2010).

As chronicity in service has not been established, a showing of 
continuity of symptoms after discharge is required to support the 
Veteran's claim for service connection for a low back disability 
on a direct basis.  38 C.F.R. § 3.303(b) (2010).

In October 2004, less than a year after leaving service, the 
Veteran underwent a VA general examination in which he complained 
of chronic low back pain with radiculopathy, which was 
exacerbated by prolonged sitting, standing, bending, lifting, or 
"sleeping the wrong way."  He reported that his current low 
back symptoms had their onset due to heavy lifting in service.  
In December 2004, he was afforded a follow-up VA spinal 
examination, in which his gait was found to be normal.  On range 
of motion testing, the Veteran was found to have forward flexion 
to 65 degrees, with pain, extension to 25 degrees, with pain, 20 
degrees bilateral bending, without pain, and 30 degrees bilateral 
rotation, with pain.  X-rays, however, were negative for any 
evidence of acute lumbar disease.  The diagnostic impression was 
lumbago.  However, a specific lumbar spine disability was not 
diagnosed.  

Although the Veteran has stated both in written statements and in 
his testimony before the Board that his low back disability 
results in nerve impingement that he treats with muscle relaxers 
prescribed by various VA physicians, VA treatment records dated 
from September 2006 to January 2010 do not show any complaints, 
diagnosis, or treatment for a low back condition or neurological 
manifestations. 

On January 2010 VA examination, the Veteran reported that he has 
chronic low back pain and sciatic radiation, occurring once or 
twice per month and lasting three to four days.  His sciatic 
symptoms occurred most often when he sat for too long.  Physical 
examination revealed normal forward flexion, with no gait 
abnormality or tenderness in the low back.  Neurological 
examination did not result in any finding of radiculopathy or 
other sciatic disability.   X-ray examination revealed minimal 
degenerative changes at the lower part of the lumbar spine.  The 
assessment was normal lumbosacral spine.  After reviewing the 
claims file, the examiner found it to be less likely than not 
that the Veteran's lumbar spine disability was related to his 
service.  The examiner did not find conclusive evidence that the 
Veteran currently suffered from a low back disability but for the 
findings of minimal degenerative disc disease found on X-ray 
examination.  With regard to his service records, the examiner 
found it to be significant that the only instance of back pain 
documented was that in 1993 and in 1998, for a back contusion 
while playing basketball and then for a lumbar sprain, but that 
there was no history of medical visits for a more severe back 
condition or for continuing back trouble.  Further, X-rays taken 
in 2004 did not reveal any abnormalities of the lumbar spine.  
That evidence indicated to the examiner that the current X-rays 
results were more suggestive of degenerative changes related to 
the aging process and not to any in-service traumatic event.  The 
examiner also determined that the Veteran's sciatic distribution 
of pain and discomfort was not due to a lumbar spine condition, 
but was instead due to inflammation from sitting too long, and 
physical examination did not result in a diagnosis of 
radiculopathy.  Because the Veteran's current low back 
manifestations, namely minimal degenerative changes in the lower 
lumbar spine, were determined to be related to the aging process, 
the examiner concluded that those findings were thus not related 
to his service-connected foot disabilities.  

The first clinical evidence of record of a diagnosis of any low 
back disability is dated in January 2010, approximately six years 
after the Veteran's separation from service.  Because of the 
length of time between his separation from service and the in-
service complaints of back pain, the Veteran is not entitled to 
service connection for a low back disability on a presumptive 
basis.  Additionally, in view of the six-year period without 
treatment, there is no evidence of a continuity of treatment, and 
this weighs heavily against the claim.  Maxson v. Gober, 230 F.3d 
1330 (Fed. Cir. 2000).  

Service connection may be granted when all the evidence 
establishes a medical nexus between military service and current 
complaints.  Degmetich v. Brown, 104 F. 3d 1328 (1997); Rabideau 
v. Derwinski, 2 Veteran. App. 141 (1992).  In this case, the 
evidence does not establish a medical nexus between military 
service and the Veteran's mild degenerative disc disease.  Thus, 
service connection for a low back disability is not warranted on 
a direct basis.  

Furthermore, there is no clear diagnosis of a current low back 
disability.  On December 2004 VA examination, the diagnosis was 
lumbago, or, low back pain.  X-ray examination at that time also 
revealed a normal spine.  Then, on January 2010 VA examination, 
despite the finding of minimal degenerative changes seen on X-ray 
examination, the examiner determined that the Veteran essentially 
had a normal lumbar spine.  In that regard, the Board finds that 
absent a clear diagnosis of a chronic low back disability, 
service connection cannot be established because while the 
Veteran has complained of low back pain and lower extremity 
radiation, pain is not analogous to disability.  In regard to 
service connection, pain alone, without a diagnosed or 
identifiable underlying malady or condition, does not constitute 
a disability for which service connection may be granted.  
Sanchez-Benitez v. West, 13 Veteran. App. 282 (1999).  However, 
the Board has also considered whether the minimal degenerative 
changes seen on X-ray examination could be service-connected.  
However, because the VA examiner found that those were due to the 
aging process and not due to service or any complaints, 
treatment, or injury during service, the Board finds that service 
connection is not warranted for those minimal degenerative 
changes.

Nor can service connection be established on a secondary basis 
because although the Veteran also contends that his foot 
disabilities worsen his back pain, his back pain has been 
associated with the aging process rather than to the effects of 
any other disability including his service-connected plantar 
fasciitis.  Accordingly, absent medical evidence or opinion 
suggesting a relationship between the Veteran's low back pain and 
his service-connected foot disabilities, or evidence of 
aggravation of his low back pain and problems due to those 
disabilities, service connection on a secondary basis is also not 
warranted.

Accordingly, in light of the fact that neither VA examination 
found a residual low back disability, and the January 2010 VA 
examiner found that the Veteran's low back minimal degenerative 
changes were due to the aging process and not due to an injury 
sustained in service, the Board finds that the preponderance of 
the evidence is against the Veteran's claim, and the claim must 
be denied.  In addition, no arthritis or organic neurological 
disorder manifested to a compensable degree within one year 
following separation from service such that presumptive service 
connection could be established.

The Board has considered the Veteran's assertions that his lumbar 
spine disability is related to his period of active service or to 
the service-connected foot disabilities.  However, while the 
Veteran is competent to testify as to symptoms of an injury to 
her low back, as a layman, he is not competent to address whether 
there is a nexus between service and his current back condition, 
or a relationship between a service-connected disability and the 
low back condition.  Espiritu v. Derwinski, 2 Veteran. App. 492 
(1992) (layperson is generally not competent to opine on matter 
requiring knowledge of medical principles), Layno v. Brown, 6 
Veteran. App. 465 (1994).  Additionally, while the Veteran can 
report experiencing pain in his lower back and legs, those are 
subjective symptoms and the associated disorders are not readily 
identifiable in a way that may be observed objectively.  Barr v. 
Nicholson, 21 Veteran. App. 303 (2007).  There are many different 
joint disorders.  The Veteran does not have the medical expertise 
to discern the nature of any current orthopedic diagnosis nor 
does he have the medical expertise to provide an opinion 
regarding the etiology.  Therefore, the issue does not involve a 
simple diagnosis.  The Veteran is competent to report that he has 
been told of a diagnosis of a lumbar spine disability, but he is 
not competent to provide a medical opinion regarding the 
etiology.

In sum, the weight of the credible evidence demonstrates that the 
Veteran's claimed low back disability was not caused by, incurred 
during, or related to his service.  The evidence also does not 
show arthritis or any organic neurological disorder within one 
year following separation from service.  As the preponderance of 
the evidence is against the claim for service connection for a 
low back disability, the claim must be denied.  38 U.S.C.A. § 
5107(b) (West 2002); Gilbert v. Derwinski, 1 Veteran. App. 49 
(1990).

Increased Rating

Ratings for service-connected disabilities are determined by 
comparing the veteran's symptoms with criteria listed in VA's 
Schedule for Rating Disabilities, which is based, as far as 
practically can be determined, on average impairment in earning 
capacity.  Separate diagnostic codes identify the various 
disabilities.  38 C.F.R. Part 4 (2010).  When rating a service-
connected disability, the entire history must be borne in mind.  
Schafrath v. Derwinski, 1 Veteran. App. 589 (1991).  Where there 
is a question as to which of two ratings shall be applied, the 
higher rating will be assigned if the disability picture more 
nearly approximates the criteria required for that rating.  
Otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7 
(2010).  The Board will consider entitlement to staged ratings to 
compensate for times since filing the claim when the disability 
may have been more severe than at other times during the course 
of the claim on appeal.  Fenderson v. West, 12 Veteran. App. 119 
(1999); Hart v. Mansfield, 21 Veteran. App. 505 (2007).

Disability of the musculoskeletal system is primarily the 
inability, due to damage or infection in parts of the system, to 
perform the normal working movements of the body with normal 
excursion, strength, speed, coordination and endurance.  It is 
essential that the examination upon which ratings are based 
adequately portray the anatomical damage, and the functional 
loss, with respect to all these elements.  The functional loss 
may be due to absence of part, or all, of the necessary bones, 
joints and muscles, or associated structures, or to deformity, 
adhesions, defective innervation, or other pathology, or it may 
be due to pain, supported by adequate pathology and evidenced by 
the visible behavior of the claimant undertaking the motion.  
Weakness is as important as limitation of motion, and a part that 
becomes painful on use must be regarded as seriously disabled.  A 
little used part of the musculoskeletal system may be expected to 
show evidence of disuse, either through atrophy, the condition of 
the skin, absence of normal callosity or the like.  38 C.F.R. § 
4.40 (2010).

Evidence of pain, weakened movement, excess fatigability, or 
incoordination must be considered in determining the level of 
associated functional loss, taking into account any part of the 
musculoskeletal system that becomes painful on use.  38 C.F.R. § 
4.40 (2010); DeLuca v. Brown, 8 Vet. App. 202 (1995).  The 
provisions regarding the avoidance of pyramiding do not forbid 
consideration of a higher rating based on greater limitation of 
motion due to pain on use, including flare ups.  38 C.F.R. § 4.14 
(2010).  However, the provisions of 38 C.F.R. § 4.40 and 
38 C.F.R. § 4.45 (2010) should only be considered in conjunction 
with the diagnostic codes predicated on limitation of motion.  
Johnson v. Brown, 9 Vet. App. 7 (1996).

The intent of the rating schedule is to recognize painful motion 
with joint or periarticular pathology as productive of 
disability.  It is the intention to recognize actually painful, 
unstable, or malaligned joints, due to healed injury, as entitled 
to at least the minimum compensable rating for the joint.  38 
C.F.R. § 4.59 (2010).

With respect to the joints, the factors of disability reside in 
reductions of their normal excursion of movements in different 
planes.  Inquiry will be directed to these considerations: (a) 
less movement than normal (due to ankylosis, limitation or 
blocking, adhesions, tendon-tie-up, contracted scars, etc.); (b) 
more movement than normal (from flail joint, resections, nonunion 
of fracture, relaxation of ligaments, etc.); (c) weakened 
movement (due to muscle injury, disease or injury of peripheral 
nerves, divided or lengthened tendons, etc.); (d) excess 
fatigability; (e) incoordination, impaired ability to execute 
skilled movements smoothly; and (f) pain on movement, swelling, 
deformity or atrophy of disuse.  Instability of station, 
disturbance of locomotion, interference with sitting, standing 
and weight-bearing are related considerations.  For the purpose 
of rating disability from arthritis, the wrist is considered a 
major joint.  38 C.F.R. § 4.45 (2010).

Arthritis shown by X-ray studies is rated based on limitation of 
motion of the affected joint.  When limitation of motion would be 
noncompensable under a limitation-of-motion code, but there is at 
least some limitation of motion, a 10 percent rating may be 
assigned for each group of minor joints so affected.  38 C.F.R. § 
4.71a, Diagnostic Codes 5003, 5010 (2010).  Diagnostic Code 5010, 
used for rating traumatic arthritis, directs that the evaluation 
of arthritis be conducted under Diagnostic Code 5003, which 
states that degenerative arthritis established by X-ray findings 
will be rated on the basis of limitation of motion under the 
appropriate diagnostic codes for the specific joint or joints 
involved.  38C.F.R. § 4.71a, Diagnostic Code 5003 (2010).  When, 
however, the limitation of motion is noncompensable under the 
appropriate diagnostic codes, a rating of 10 percent may be 
applied to each such major joint or group of minor joints 
affected by limitation of motion.  The limitation of motion must 
be objectively confirmed by findings such as swelling, muscle 
spasm, or satisfactory evidence of painful motion.  38 C.F.R. § 
4.71a, Diagnostic Code 5003 (2010).  In the absence of limitation 
of motion, X-ray evidence of arthritis involving two or more 
major joints or two or more minor joint groups, will warrant a 
rating of 10 percent; in the absence of limitation of motion, X-
ray evidence of arthritis involving two or more minor joint 
groups with occasional incapacitating exacerbations will warrant 
a 20 percent rating.  The above ratings are not to be combined 
with ratings based on limitation of motion.  38 C.F.R. § 4.71a, 
Diagnostic Code 5003, Note 1 (2010).

The words slight, moderate, and severe as used in the various 
diagnostic codes are not defined in the VA Schedule for Rating 
Disabilities.  Rather than applying a mechanical formula, the 
Board must evaluate all of the evidence, to the end that its 
decisions are equitable and just.  38 C.F.R. § 4.6 (2010).  The 
use of terminology such as severe by VA examiners and others, 
although an element to be considered by the Board, is not 
dispositive of an issue.  All evidence must be evaluated in 
arriving at a decision regarding an increased rating.  38 C.F.R. 
§§ 4.2, 4.6 (2010).


Right Wrist Disability

For VA purposes, normal dorsiflexion of the wrist is from 0 to 70 
degrees, and normal palmar flexion is from 0 to 80 degrees.  
Normal ulnar deviation of the wrist is from 0 to 45 degrees, and 
normal radial deviation is from 0 to 20 degrees.  38 C.F.R. § 
4.71, Plate I (2010).

The diagnostic codes pertaining to impairment of the elbow, 
forearm, wrist, hand, and fingers apply different disability 
ratings based upon whether the major or minor arm is affected.  
38 C.F.R. § 4.71a, Diagnostic Codes 5213 through 5230 (2010).  In 
this case, the evidence shows that the Veteran is right-handed, 
and thus the ratings for the major hand apply.  38 C.F.R. § 4.69 
(2010).

The Veteran is currently in receipt of noncompensable disability 
rating for a right wrist disability under Diagnostic Code 5215, 
which pertains to limitation of motion of the wrist.  

Diagnostic Codes 5205 (ankylosis of the elbow), 5206 (limitation 
of flexion of the forearm), 5207 (limitation of extension of the 
forearm), 5209 (other impairment of the elbow, flail joint 
fracture), 5210 (nonunion of the radius and ulna, with flail 
joint), 5211 (impairment of the ulna), 5212 (impairment of the 
radius), 5213 (impairment of supination and pronation), 5214 
(ankylosis of the wrist), 5216-5227 (ankylosis of the fingers), 
and the diagnostic criteria pertaining to impairment of the 
nerves and the criteria pertaining to muscle injuries, are not 
applicable because the medical evidence does not show that the 
Veteran has any of those conditions.  Specifically, the December 
2004 and January 2010 VA examinations and the VA treatment 
records for the period under consideration do not demonstrate any 
objective finding of ankylosis, muscle injury, or neurological 
disorder in the right hand or wrist.  Further, Diagnostic Codes 
5003 and 5010, which pertain to degenerative and traumatic 
arthritis, are not applicable because X-ray examinations in 2004 
and 2010 were negative for findings of arthritis of the wrist 
joint.

Under Diagnostic Code 5215, a 10 percent rating is warranted when 
dorsiflexion of the wrist is limited to less than 15 degrees.  
38 C.F.R. § 4.71a (2010).

On October 2004 VA examination, conducted within one year after 
separation from service, the Veteran reported that he had broken 
his right wrist when he fell on ice in 1985 and injured it again 
in 1987.  He reported constant wrist pain and stiffness.  When he 
moved his wrist it cracked.  He had pain on the wrist joint 
dorsally and on the palmar side.  He felt he had limited motion 
when compared to the left side.  He had wrist stiffness and would 
wake up in the night with additional wrist stiffness.  He had a 
dull ache in the wrist that was worse when typing at his computer 
or when driving.  He reported wrist swelling during flare-ups 
that occurred two to three times per week and last for about 45 
minutes.  Physical examination revealed no swelling or tenderness 
of the joint.  Dorsiflexion was to 60 degrees, plantar flexion 
was to 60 degrees, ulnar deviation was to 30 degrees, and radial 
deviation was to 20 degrees.  There was no significant pain on 
motion.  The diagnosis was right wrist fracture.

A January 2005 VA X-ray revealed a normal right wrist.

Private treatment records dated in November 2005 and December 
2005 show complaints of intermittent numbness, tingling, and pain 
in both hands that was made worse when driving.  Physical 
examination revealed fairly normal movement in the right wrist 
with some decreased supination in the right to 45 degrees.  Grip 
strength was 4+/5 bilaterally.  EMG study revealed evidence of 
bilateral median neuropathies at or distal to the wrists 
consistent with carpal tunnel syndrome.  

VA treatment records dated from September 2006 to January 2010 
show that in September 2006, the Veteran had right wrist pain.  
In May 2008, the Veteran reported pain in his right arm and hand, 
especially when trying to grip an object.  He was issued a tennis 
elbow splint.

At his March 2009 hearing before the Board, the Veteran was 
wearing a wrist stabilization brace to stop pain on dorsiflexion 
and plantar flexion.  When he moved his wrist, there was cracking 
and popping.  It felt as though there was a piece of cartilage 
missing.  He also would have large lumps appear that were located 
at the inside of the wrist and at the thumb joint that he thought 
might be ganglion cysts.  When he tried to fan out his fingers, 
his hand would shake as though he had a tremor.  He stated that 
his grip strength was fine when it came to grasping objects like 
a hammer.  He stated that his right wrist would fatigue easily 
and he therefore relied on his left hand to drive.

On January 2010 VA examination, the Veteran reported that he had 
popping in his right wrist.  However, the examiner noted that the 
popping occurred on exaggerated rotational movements and that 
those movements were not necessary during normal daily 
activities.  The examiner noted that the Veteran's tendons were 
riding over the prominence of the carpals, which was not an 
abnormality but was simply a phenomenon in certain people.  The 
Veteran reported some weakness of grip on strong grasping.  He 
had symptomatic carpal tunnel syndrome.  He did not describe any 
true flare-ups or symptoms of inflammatory arthritis.  He wore 
wrist splints at night in order to stop hyperflexion of his hand 
which lead to flare-ups of his carpal tunnel syndrome.  The 
Veteran reported that he used a computer at work and that he 
experienced wrist pain after prolonged typing.  The examiner 
noted that such symptoms was typical in people that work at 
computers and the symptoms were unrelated to his wrist 
disability.  Physical examination of the wrist revealed some 
popping of the extensor tendons with repetitive forceful 
hyperflexion, extension, and rotation.  He dorsiflexed the wrist 
to 70 degrees, palmar flexed to 45 degrees, had radial deviation 
to 20 degrees, and had ulnar deviation to 45 degrees.  There was 
no additional pain, fatigue, or weakness on repetitive motion.  
X-ray examination of the wrist showed no acute fracture.  There 
was evidence of prior trauma.  The assessment was normal right 
wrist.  

Turning first to the diagnostic criteria pertaining to arthritic 
limitation of motion under Diagnostic Code 5215, the Board finds 
that the Veteran is not entitled to a 10 percent for his right 
wrist disability because range of motion testing on October 2004 
and January 2010 VA examinations, and on December 2005 private 
testing, did not reveal dorsiflexion limited to less than 15 
degrees.  To the contrary, the Veteran's ability to dorsiflex his 
wrist was limited at most to 60 degrees. Accordingly, he is not 
entitled to an increased rating under Diagnostic Code 5215.  38 
C.F.R. § 4.71a (2010).

The Board also finds that the Veteran is not entitled to a higher 
rating due to functional impairment as a result of pain on 
repetitive use.  The October 2004 and January 2010 VA 
examinations did not reveal any additional limitation of function 
as a result of fatigue, weakness, or lack of endurance following 
repetitive use.  Accordingly, despite that the Veteran has stated 
that he experienced fatigue in his right wrist, the medical 
evidence does not show that any lack of endurance, additional 
fatigue, or pain on motion results in the right wrist being 
limited in motion to the extent required for a higher rating, 
that of dorsiflexion to less than 15 degrees.  38 C.F.R. §§ 4.40, 
4.45 (2009); DeLuca v. Brown, 8 Vet. App. 202 (1995).

The Board notes that the Veteran has been diagnosed with carpal 
tunnel syndrome of the right wrist.  However, he was denied 
service connection for that disability in April 2007 and did not 
perfect an appeal of that denial.  Because the Veteran is not 
service-connected for carpal tunnel syndrome, and the evidence 
does not demonstrate that the carpal tunnel syndrome is related 
to the service-connected right wrist disability, consideration of 
the Veteran's symptoms related to his carpal tunnel syndrome is 
not appropriate.  

The Board also notes that the Veteran has reported weakness and 
fatigue when he performs a strong grip on an object or holds an 
object for a long period of time.  However, the October 2004 and 
January 2010 VA examinations, and private and VA treatment 
records, do not show any objective findings of a muscle 
disability associated with the service-connected right wrist 
disability.  Accordingly, consideration of the criteria related 
to muscle disabilities of the right wrist are additionally not 
warranted.  Significantly, the January 2010 VA examiner found 
that the Veteran had normal right wrist function, with no 
abnormal muscle function.

The Board has also considered whether the record raises the 
matter of an extraschedular rating.  38 C.F.R. § 3.321(b)(1) 
(2010).  In exceptional cases where scheduler evaluations are 
found to be inadequate, consideration of an extraschedular 
evaluation commensurate with the average earning capacity 
impairment due exclusively to the service-connected disability or 
disabilities may be made.  The governing norm in an exceptional 
case is a finding that the case presents such an exceptional or 
unusual disability picture with such related factors as marked 
interference with employment or frequent periods of 
hospitalization as to render impractical the application of the 
regular scheduler standards.  38 C.F.R § 3.321(b)(1) (2010).

In this case, the Board finds that the Schedule is not 
inadequate.  The Schedule provides for higher ratings for the 
Veteran's right wrist disability, but findings supporting a 
higher rating have not been documented.  In addition, it has not 
been shown that the service-connected right wrist disability has 
required frequent periods of hospitalization or has produced 
marked interference with the Veteran's employment beyond the 
intent of the rating schedule.  The Board thus finds that 
referral for consideration of the assignment of an extraschedular 
rating is not warranted.

The Board has considered whether a higher rating might be 
warranted for any period of time during the pendency of this 
appeal.  Fenderson v. West, 12 Veteran. App. 119 (1999); Hart v. 
Mansfield, 21 Veteran. App. 505 (2007).  However, the weight of 
the credible evidence demonstrates that the Veteran's right wrist 
disability does not warrant a compensable rating since September 
1, 2004, when service connection became effective.  Because the 
preponderance of the evidence is against the claim, the claim 
must be denied.  38 U.S.C.A. § 5107(b) (West 2002); Gilbert v. 
Derwinski, 1 Veteran. App. 49, 50 (1990).

Bilateral Plantar Fasciitis

The Veteran's bilateral plantar fasciitis is currently rated as 
10 percent disabling pursuant to Diagnostic Code 5010, which 
pertains to degenerative arthritis.  The Board finds that because 
the Veteran's service-connected foot disability is primarily 
manifested by swelling and pain in both heels and bottoms of the 
feet, rather than in the joints of the foot, it is also 
applicable to rate his disability according to Diagnostic Code 
5276, which pertains to flat foot.  Although the Veteran has not 
been diagnosed with flat foot, because the symptoms and 
manifestations of plantar fasciitis are similar to those of flat 
foot, the Board will rate his bilateral foot disability as 
analogous to flat foot.  38 C.F.R. § 4.71a, Diagnostic Code 5276 
(2010).  In considering other applicable diagnostic codes, the 
Board finds that Diagnostic Code 5284, which pertains to other 
foot injuries, is also applicable.  However, as the Veteran has 
not been diagnosed with weak foot, pes cavus, metatarsalagia or 
Morton's disease, hallux valgus, hallux rigidius, hammertoe, or 
malunion or nonunion of the tarsal or metatarsal bones, those 
diagnostic codes are not applicable.  38 C.F.R. § 4.71a, 
Diagnostic Codes 5277, 5278, 5279, 5280, 5281, 5282, 5283 (2010).  

Under Diagnostic Code 5276, a 10 percent rating is warranted for 
unilateral or bilateral disability that is moderate, 
characterized by weight-bearing line over or medial to great toe, 
inward bowing of the tendo Achilles, and pain on manipulation and 
use of the feet.  A 30 percent rating is warranted for severe 
bilateral pes planus, with objective evidence of marked deformity 
(pronation, abduction, etc.), pain on manipulation and use 
accentuated, an indication of swelling on use, and characteristic 
callosities.  A maximum 50 percent rating is warranted for 
pronounced bilateral pes planus, manifested by marked pronation, 
extreme tenderness of plantar surfaces of the feet, marked inward 
displacement, and severe spasm of the tendo Achilles on 
manipulation, not improved by orthopedic shoes or appliances.  
38 C.F.R. § 4.71a (2010).

On October 2004 VA examination, within one year of his discharge 
from service, the Veteran reported that he had injured both 
ankles while in service.  He had been treated for plantar 
fasciitis in 2002.  His plantar fasciitis caused the outsides of 
his feet to swell with stabbing pain.  The inside arches felt 
weak.  He could not walk for long or partake in sports.  When he 
walked barefoot, his heel swelled.  He had been prescribed shoe 
inserts which had not helped his symptoms.  Physical examination 
of the feet was not performed at that time.

On December 2004 VA examination, the Veteran reported that his 
foot pain remained symptomatic.  Weight bearing was bothersome.  
He did not have prescription shoes, but he did use orthotic 
inserts bilaterally.  Physical examination revealed that he was 
able to walk about the room without apparent difficulty.  The 
right foot appeared to be mildly pronated.  Achilles alignment 
showed minimal heel valgus on the right foot that was corrected 
with nonweightbearing.  There was full range of motion of the 
feet and toes without pain.  There was no plantar callus or 
evidence of abnormal weightbearing on either foot.  There was 
bilateral heel pad tenderness compatible with heel spur syndrome.  
X-ray examination revealed mild degenerative changes in the 
metatarsal phalangeal joints, bilaterally.  The diagnosis was 
bilateral plantar fasciitis.  

VA treatment records beginning in September 2006 show that in 
September 2006, the Veteran complained of plantar fascial pain 
that he was not icing effectively.  He was educated on ice 
treatments.  In February 2007, the Veteran reported that his 
right foot hurt more than his left foot.  He had a very low arch 
and an inversion of the ankle while walking.  He was casted for 
custom fit orthotics with a medial heel wedge for the right foot.  

At his March 2009 hearing before the Board, the Veteran reported 
that although he wore orthotics, his right arch still collapsed.  
He stated that his left arch was adequately supported by his 
orthotic insert.  He stated that because of his plantar 
fasciitis, he had to take more breaks than he would like in order 
to rest his feet.  He also wore out shoes every thirty days due 
to the lack of heel support.  He would use hot and cold 
treatments to aid in pain relief, as well as a strap mechanism 
that held his feet straight while he slept.  He used Motrin for 
pain relief.  

On January 2010 VA examination, the Veteran reported that he wore 
orthotics and that since he started wearing the orthotics, he had 
not experienced any symptoms of plantar fasciitis.  When he awoke 
in the morning and placed his feet on the floor, he experienced 
some soreness that did not last for long.  He denied any flare-
ups, inflammatory joint symptoms, or foot injury.  Currently, his 
plantar fasciitis did not affect his employment.  Physical 
examination of the feet revealed the presence of flexible pes 
planus on the right with normal arch on the left.  He could 
plantar flex to 55 degrees and dorsiflex to 15 degrees.  The feet 
could supinate to 35 degrees and pronate to 20 degrees.  There 
was no indication of pain, weakness, or fatigue on repetitive 
motion.  There was no tenderness of the plantar fascia or in the 
calcaneus or arch.  The Achilles tendons were vertical and 
nontender.  There was no unusual shoe wear.  He could walk 
without discomfort.  X-ray examination showed no fracture.  The 
joint spaces were preserved.  The assessment was bilateral 
plantar fasciitis.

In this case, the Board finds that a rating higher than 10 
percent for bilateral plantar fasciitis is not warranted.  
Although VA examinations and the VA treatment records reveal 
findings of low arch on the right side and complaints of swelling 
and pain on the outside and heels of the feet on use, the 
evidence does not demonstrate objective evidence of marked 
deformity, or pronation or abduction, of the foot.  Nor does the 
objective evidence show that the Veteran experienced pain on 
manipulation and use that was accentuated, swelling on use, or 
characteristic callosities.  Rather, on December 2004 and January 
2010 VA examinations, physical examination revealed that the 
Veteran was able to walk about the room without apparent 
difficulty.  In December 2004, the right foot appeared to be only 
mildly pronated, as opposed to severe, and Achilles alignment 
showed only minimal heel valgus on the right foot that was 
correctable, without pain on range of motion or evidence of 
abnormal weight bearing on either foot.  There was bilateral heel 
pad tenderness compatible with heel spur syndrome, but there was 
no evidence of swelling or callosities.  Likewise, on January 
2010 VA examination, there was evidence of pes planus on the 
right foot without pain, and there was a normal arch on the left 
foot.  Because the Veteran had begun to wear VA prescribed 
orthotic inserts, he no longer felt pain due to his plantar 
fasciitis, and objective examination confirmed that there was no 
additional pain on range of motion, or any other symptom, such as 
swelling, abnormal weight bearing, or other deformity of the 
foot.  Accordingly, because the evidence does not demonstrate 
that the Veteran's bilateral plantar fasciitis results in a 
moderate disability as described under Diagnostic Code 5276, a 
higher rating is not warranted.

The Board also finds that the Veteran is not entitled to an 
increased rating under Diagnostic Code5284, which pertains to 
other foot injuries.   Under Diagnostic Code 5284, a moderate 
foot injury warrants a 10 percent rating, a moderately severe 
foot injury warrants a 20 percent rating, and a severe foot 
injury warrants a 30 percent rating.  38 C.F.R. § 4.71a (2010).  
However, although the Veteran initially fractured his heal while 
in service, X-ray examination in December 2004 and in January 
2010 did not reveal any current fracture or residual fracture due 
to the resultant injury.  Further, the Veteran's plantar 
fasciitis cannot be described as moderately severe, as VA 
examinations and VA treatment records show that the Veteran was 
able to walk without difficulty and was able to treat his 
symptoms with ice and heat, pain medication, and orthotic 
inserts.  Although the Veteran testified at his Board hearing 
that his heel spurs resulted in constant pain and swelling that 
was not relieved by orthotics and necessitated frequent rest, he 
denied those symptoms on January 2010 VA examination, and 
therefore it appears that those symptoms were relieved with 
correct treatment.  Further, the VA treatment records dated from 
December 2005 to January 2010 show infrequent visits for arch 
pain without objective findings of inability to walk or tend to 
daily activities.  Accordingly, the Board finds that a moderately 
severe foot injury has not shown in this case.  

For disabilities evaluated on the basis of limitation of motion, 
VA is required to apply the provisions pertaining to functional 
impairment.  38 C.F.R. §§ 4.40, 4.45 (2010).  In applying those 
regulations VA should obtain examinations in which the examiner 
determines whether the disability was manifested by weakened 
movement, excess fatigability, incoordination, or pain.  Such 
inquiry is not to be limited to muscles or nerves.  The 
determinations are, if feasible, be expressed in terms of the 
degree of additional range-of-motion loss due to any weakened 
movement, excess fatigability, incoordination, flare-ups, or 
pain.  DeLuca v. Brown, 8 Veteran. App. 202 (1995); Johnston v. 
Brown, 10 Veteran. App. 80 (1997); 38 C.F.R. § 4.59 (2009).  
However, because the diagnostic code pertaining to pes planus 
does not contain criteria based on limitation of motion, the 
provisions of 38 C.F.R. §§ 4.40, 4.45, pertaining to functional 
impairment, are not applicable where a rating is assigned 
pursuant to that diagnostic code.

The Board has also considered whether the record raises the 
matter of an extraschedular rating.  38 C.F.R. § 3.321(b)(1) 
(2010).  In exceptional cases where scheduler evaluations are 
found to be inadequate, consideration of an extraschedular 
evaluation commensurate with the average earning capacity 
impairment due exclusively to the service-connected disability or 
disabilities may be made.  The governing norm in an exceptional 
case is a finding that the case presents such an exceptional or 
unusual disability picture with such related factors as marked 
interference with employment or frequent periods of 
hospitalization as to render impractical the application of the 
regular scheduler standards.  38 C.F.R § 3.321(b)(1) (2010).

In this case, the Board finds that the Schedule is not 
inadequate.  The Schedule provides for higher ratings for the 
Veteran's bilateral plantar fasciitis, but findings supporting a 
higher rating have not been documented.  In addition, it has not 
been shown that the service-connected bilateral plantar fasciitis 
has required frequent periods of hospitalization or has produced 
marked interference with the Veteran's employment beyond the 
intent of the rating schedule.  The Board thus finds that 
referral for consideration of the assignment of an extraschedular 
rating is not warranted.

The Board has considered whether a higher rating might be 
warranted for any period of time during the pendency of this 
appeal.  Fenderson v. West, 12 Veteran. App. 119 (1999); Hart v. 
Mansfield, 21 Veteran. App. 505 (2007).  However, the weight of 
the credible evidence demonstrates that the Veteran's bilateral 
plantar fasciitis status post right calcaneal fracture warrants 
no higher than a 10 percent rating since September 1, 2004, when 
service connection became effective.  Because the preponderance 
of the evidence is against the claim, the claim must be denied.  
38 U.S.C.A. § 5107(b) (West 2002); Gilbert v. Derwinski, 1 
Veteran. App. 49, 50 (1990).

Duties to Notify and Assist the Appellant

Upon receipt of a complete or substantially complete application, 
VA must notify the claimant and any representative of any 
information, medical evidence, or lay evidence not previously 
provided to VA that is necessary to substantiate the claim.  This 
notice requires VA to indicate which portion of that information 
and evidence is to be provided by the claimant and which portion 
VA will attempt to obtain on the claimant's behalf.  See 38 
U.S.C.A. §§ 5103, 5103A, 5107 (West 2002 & Supp. 2010); 38 C.F.R. 
§ 3.159 (2010).  The notice must: (1) inform the claimant about 
the information and evidence not of record that is necessary to 
substantiate the claim; (2) inform the claimant about the 
information and evidence that VA will seek to provide; and (3) 
inform the claimant about the information and evidence the 
claimant is expected to provide.  Pelegrini v. Principi, 18 Vet. 
App. 112 (2004).

Here, the RO sent correspondence in April 2004, March 2006, and 
December 2009; rating decisions in July 2004 and February 2005; 
and a statement of the case in November 2005.  These documents 
discussed specific evidence, the particular legal requirements 
applicable to the claims the evidence considered, the pertinent 
laws and regulations, and the reasons for the decisions.  VA made 
all efforts to notify and to assist the appellant with regard to 
the evidence obtained, the evidence needed, the responsibilities 
of the parties in obtaining the evidence, and the general notice 
of the need for any evidence in the appellant's possession.  The 
Board finds that any defect with regard to the timing or content 
of the notice to the appellant is harmless because of the 
thorough and informative notices provided throughout the 
adjudication and because the appellant had a meaningful 
opportunity to participate effectively in the processing of the 
claims with an adjudication of the claims by the RO subsequent to 
receipt of the required notice.  There has been no prejudice to 
the appellant, and any defect in the timing or content of the 
notices has not affected the fairness of the adjudication.  See 
Mayfield v. Nicholson, 19 Vet. App. 103 (2005), rev'd on other 
grounds, 444 F.3d 1328 (Fed. Cir. 2006) (specifically declining 
to address harmless error doctrine); see also Dingess v. 
Nicholson, 19 Vet. App. 473 (2006), Vazquez-Flores v. Peake, 22 
Vet. App. 37 (2008).  Thus, VA has satisfied its duty to notify 
the appellant and had satisfied that duty prior to the final 
adjudication in the July 2010 supplemental statement of the case.

In addition, all relevant, identified, and available evidence has 
been obtained, and VA has notified the appellant of any evidence 
that could not be obtained.  The appellant has not referred to 
any additional, unobtained, relevant, available evidence.  VA has 
also obtained medical examinations in relation to these claims.  
Thus, the Board finds that VA has satisfied both the notice and 
duty to assist provisions of the law.




ORDER

Service connection for a low back disability is denied.

An initial compensable rating for a right wrist disability is 
denied. 

An initial rating higher than 10 percent for bilateral plantar 
fasciitis is denied.



____________________________________________
Harvey P. Roberts
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


